DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 6/28/21 are acknowledged. Claims 1 and 3-5 are cancelled.                                                 
Claims 2 and 6-32 are pending. Claims 15-16, and 19-21, and 27-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/20. Claims 2, 6-14, 17-18, and 22-26 are currently under consideration for patentability under 37 CFR 1.104.


Compliance with 37 CFR §§ 1.821—1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  The amendments filed on 6/28/21 place the application in compliance with the requirements of 37 C.F.R. §§ 1.821-1.825.


Information Disclosure Statement
The information disclosure statements filed on 6/28/21 and 8/6/21 have been considered.  Signed copies are enclosed.


Objections Withdrawn
The objection to the abstract of the disclosure because the term “IL-36” contains an acronym and/or abbreviation that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 1 because of the following informalities:  the term “IL36R” contains an acronym and/or abbreviation that should be spelled out upon first occurrence is rendered moot by cancellation of the claim. 



The objection to claim 13 because of the following informalities:  the terms “IL-IRL2” and “LCN2” contain an acronym and/or abbreviation that should be spelled out upon first occurrence is rendered moot by cancellation of the claim in the Examiner’s Amendment below. 

The objection to claim 13 is objected to because of the following informalities:  The bullet point that begins with “Prevents or ameliorates colitis or colon inflammation” lacks appropriate punctuation, and the term “such colitis or inflammation” should be amended to read “said colitis or inflammation” to appropriate reference the prior term is rendered moot by cancellation of the claim in the Examiner’s Amendment below. 

The objection to claim 17 as being in improper form because the claim depends from a non-elected invention is withdrawn in light of the Examiner’s Amendment below. 

The objection to claim 25 because of the following informalities:  the terms “TNF” and “IL-17” and “IL23p19” contain an acronym and/or abbreviation that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 


Claim Rejections Withdrawn
The rejection of claims 2, 6-7, 13-14, 17-18, and 22-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. The rejection of claims 1 and 3-5 is rendered moot by cancellation of the claims. 

The rejection of claims 2, 6-14, 17-18, and 22-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendment thereto. The rejection of claims 1 and 5 is rendered moot by cancellation of the claims. 

The rejection of claim(s) 13, 14, 17, 22, 23, and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Ganesan et al (MAbs. 2017 Oct;9(7):1143-1154. Epub 2017 Jul 20) is withdrawn in light of applicant’s amendments thereto. The rejection of claim 1 is rendered moot by cancellation of the claim. 

The rejection of claim(s) 2 and 18 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al (WO 2014/144666 A2; filed 3/14/14; published 9/18/14) is withdrawn in light of applicant’s amendments thereto.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaochun Zhu on 10/14/21.
The application has been amended as follows: 
In the claims:
In claim 2, the phrase “An isolated antibody or antigen-binding fragment thereof comprising:” is amended to read: “An isolated antibody or antigen-binding fragment thereof which specifically binds to Interleukin-36 Receptor (IL36R) comprising:”.
	In claim 6, the phrase “An isolated antibody or antigen-binding fragment thereof which binds to Interleukin-36 Receptor (IL36R) comprising:” is amended to read: “An isolated antibody or antigen-binding fragment thereof which specifically binds to Interleukin-36 Receptor (IL36R) comprising:”.
	In claim 8, the phrase “An isolated antibody or antigen-binding fragment thereof comprising:” is amended to read: “An isolated antibody or antigen-binding fragment thereof which specifically binds to Interleukin-36 Receptor (IL36R) comprising:”.

	Claims 16 and 17 are amended to read as follows:
16. The isolated antibody or antigen-binding fragment thereof of claim 17 wherein the host cell is a Chinese hamster ovary cell.


(a) introducing one or more polynucleotides encoding the heavy and light chain immunoglobulin variable regions of said antibody or antigen-binding fragment thereof into an isolated host cell; 	
(b) culturing the host cell in a medium under conditions favorable to expression of the polynucleotide; and 
(c) optionally, isolating the antibody or antigen-binding fragment thereof from the host cell and/or medium in which the host cell is grown.

Claims 13, 15, 19-21, and 27-32 are cancelled. 


Conclusion
Claims 2, 6-12, 14, 16-18, and 22-26 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN GANGLE/Primary Examiner, Art Unit 1645